DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 16 are pending.
The instant specification is 13 pages long. The instant application claims priority to provisional application 62/ 726,386 that is 5 pages long. The Examiner is using MPEP 216 for guidance although the language is directed toward foreign priority. “The only times during ex parte prosecution that the examiner considers the merits of an applicant’s claim of priority is when a reference is found with an effective date between the date of the foreign filing and the date of filing in the United States and when an interference situation is under consideration.” Considering this guidance, the Examiner has no comment regarding the claim of domestic priority.
The Examiner has carefully read the Specification before writing this rejection. The Specification is written at a high level and in functional terms. The lack of specificity within the disclosure makes it challenging to differentiate the instant invention from other similar inventions. As it is suggested (MPEP 707.07d) that, “Whatever may be the examiner’s view as to the utter lack of patentable merit in the disclosure of the application examined, he or she should not express in the record the opinion that the application is, or appears to be, devoid of patentable subject matter.”
Claim Objections
Claim 1 is objected to because of the following informalities:  According to MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 -16), which recite steps of
a. 	obtaining over a communication network connection, metadata corresponding to one or more potential health care debts from sources to obtain repayment information about each of the one or more debts; and
b. 	transforming the data into a profile for each debt which corresponds to an individual's obligation;
c. 	scoring the profile for predicted repayment of the debts, wherein the score correlates with the collectability of the debt.
These steps of claims 1 - 16, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. Accordingly, the claim recites an abstract idea.  As stated in the Specification:
TECHNICAL FIELD
[0001] This application relates to methods and systems for assessing the potential recovery of a healthcare lien for uninsured patients and for the patient portion of healthcare debts that are covered by managed healthcare plans through the identification of potential funding sources and the collection of data required by such potential funding sources.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 8, reciting particular aspects of how scoring may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of communication network or microprocessor amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraphs 42 and 43, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining amounts to mere data gathering and recitation of storing  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 8 and 10 – 16, additional limitations which amount to invoking computers as a tool to perform the abstract idea,).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 16; obtaining …, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); scoring …, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing …, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
It should be noted, “communication network connection” appears only twice in the specification. Both times are found in Summary paragraphs 8 and 10.  There is no figure showing that the connection is between computers.  Therefore, under broadest reasonable interpretation, it could be a telephone connection or a telegraph connection.
The other potential additional element is the “microprocessor.”  The specification does not provide a description of what type of microprocessor is required. Therefore, as stated in paragraph 19, “For the sake of brevity, conventional data networking, application development and other functional aspects of the systems (and components of the individual operating components of the systems) may not be described in detail herein.” Therefore, the microprocessor and communication network connection are understood to be conventional.
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 include limitations beginning with “scoring…” However, the Specification does not disclose the scoring algorithm. This is a written description rejection. For example: (emphasis added)
[0046] The scoring for the liability component score takes into account many different factors, these include but are not limited to, the number of claimants, the number of liable parties, the clear fault of the event itself, possible defenses of a potentially liable party, complicating legal factors such as whether government agencies will be involved, whether worker's compensation is involved, the weather, the type of roadway, the road conditions, aggravating factors such as DUI or reckless behavior. These are later weighted and evaluated as exemplified in figures 5 and 6. This scoring will allow for a better understanding of the risk posed by this medical lien and issues that may be important for understanding the nature and quality of the underlying liability claim that the lien depends on.
[0053] Figure 4 illustrates how data points that will be used in scoring can be modified, added or removed from the weighting and scoring process. Because the data has been normalized it is possible to apply somewhat standard scoring techniques This is an interface that applies to all of the normalized data that has been processed in a case so far. This process can apply to any data point present within the platform. The modular nature of this interface can be adaptable state by state but still allows for a certain level of uniformity as well. Also in this interface the reflected values based on the normalized data present can be seen. Underlying modular algorithms upon which these weights are based are visible in FIG.5. The purpose is to reach a significant numeric score that is representative of the quality of risk of each category of data and be able to articulate specific issues that are instructive as to the reason for the score and on how the case should proceed.
It should be emphasized that although figure 5 discloses potential outputs, figure 5 does not disclose how the outputs are created.  The algorithm is the function that connects the inputs to the outputs.  The algorithm shows that the Applicant had possession of the invention ad the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnaswami et al., U.S. Pre-Grant Publication 2008/ 0120133.
As per claim 1,
Krishnaswami teaches a method for assessing debt obligations to a health care provider on an individual basis, comprising:
a. obtaining over a communication network connection (figure 2 and paragraph 53), 
metadata corresponding to one or more potential health care debts from sources (paragraph 53, information relevant to the person’s propensity to pay the medical debt – The Examiner notes that the Specification does not define or provide examples for what the metadata must be.)
to obtain repayment information about each of the one or more debts (paragraph 53, medical debt); and
b. transforming the data into a profile for each debt which corresponds to an individual's obligation (paragraph 42 and 56 storing data in a  database – The only place that 
c. scoring the profile for predicted repayment of the debts, wherein the score correlates with the collectability of the debt (paragraphs 51 and 54 scoring for predicted payment behavior).
The Examiner notes that the disclosure includes normalizing as figures 3 and 4.  The Applicant does not disclose whether the normalization is from structured or unstructured data.  The normalization process of structured data is well known. In addition, many artificial intelligence processes scan literature looking for relevant information.   For example, obtaining information from an electronic medical record is different from obtaining information from any jurisdiction’s motor vehicle accident report.  Unless performed by known means, it is not clear that the Applicant has support for normalizing unstructured data.
As per claim 3, Krishnaswami teaches the method of claim 1 as described above.
Krishnaswami further teaches the method wherein each of the plurality of categories of interests is selected from a group consisting of lien information, medical coverage, and cause of medical services (figure 1 – paragraph 59, health care plan, paragraph 53, debt amount and plan codes that signify services).
As per claim 9,
Krishnaswami teaches a method comprising:
Obtaining over a communication network connection (figure 2 and paragraph 53), 
metadata corresponding to one or more potential health care debts from sources (paragraph 53, information relevant to the person’s propensity to pay the medical 
to obtain repayment information about each of the one or more debts (paragraph 53, medical debt); and
Scoring with an algorithm engine (paragraph 50), 
by a risk analysis microprocessor in communication with a tangible, non-transitory memory (paragraph 42 – 46), 
a comprehensive risk value for a patient based upon incident data, transactional data and an estimated legal spend capacity (paragraphs 48, 50, 53, and 54 score is determined), 
wherein the consumer transactional data comprises transaction amount, transaction time comprising a moment in time at which a transaction occurs, and wherein the probability value represents a risk associated with the lien is recovered, assigning, by the risk analysis microprocessor (figure 3 paragraphs 49, 57 variables instead of factors and paragraph 51 outcome probability);
selecting, by the risk analysis microprocessor and in response to the assigning, an appropriate risk factor relationship based upon the data and internal data (paragraph 50, neural network and paragraph 52 develop the model); and
storing, by the risk analysis microprocessor and in response to the selecting, the appropriate risk factor relationship in a database (paragraphs 46 and 53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4 – 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswami et al., U.S. Pre-Grant Publication 2008/ 0120133 in view of Thompson, U.S. Pre-Grant Publication 2007/ 0198336.
As per claim 2, Krishnaswami teaches the method of claim 1 as described above.
Krishnaswami does not explicitly teach however, Thompson further teaches the method wherein the score is a summation of the weight score value assigned to each matched attribute (Abstract – The Examiner notes that the Specification does not disclose the weighting factors.  It could be argued that the Krishnaswami weighting factors are all 1 or equally weighted).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Krishnaswami.  One of ordinary skill in the art at the time of the invention would have added these features into Krishnaswami with the motivation to consistently, reliably, and equitably discount medical bills (Thompson, Abstract).
As per claim 4, Krishnaswami teaches the method of claim 1 as described above.
Krishnaswami does not explicitly teach however, Thompson further teaches the method wherein the scoring of the profile is risk factors and reward factors (paragraphs 27 – 42).

Regarding “risk factors and reward factors,” the Specification states, paragraph 10 “The scoring of the profile can include risk factors and reward factors.”  Also, paragraph 135 states, “The assessment can be based using risk factors 130, which reduce the probability that the debt may be collected; and reward factors 135, which increase the probability that a loan will be collectable.” Since the disclosure does not state who has the risk and who receives the reward, 
Further, the Specification does not provide a formula that states how these rewards and risks are used.  One interpretation could have been to state that these are merely nonfunctional variable/ factor descriptors. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Krishnaswami for the reasons as described above.
As per claim 5, Krishnaswami in view of Thompson teaches the method of claim 4 as described above.
Krishnaswami does not explicitly teach however, Thompson further teaches the method wherein the risk factors are assigned a risk factor weight and the reward factors are assigned a reward factor weight (paragraph 26 – The Examiner notes that the Specification does not describe specifically how the weights are assigned.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Krishnaswami for the reasons as described above.
As per claim 6, Krishnaswami in view of Thompson teaches the method of claim 4 as described above.
Krishnaswami does not explicitly teach however, Thompson further teaches the method wherein the risk factors are subcategorized and sub-weighted (paragraphs 27 – 42 The Specification does not limit what is meant by a subcategory or a sub-weight.  Therefore, the Examiner does not limit this either).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Krishnaswami for the reasons as described above.
As per claim 7, Krishnaswami in view of Thompson teaches the method of claim 4 as described above.
Krishnaswami further teaches the method wherein third-party data is retrieved to weight the risk factors or the reward factors (paragraph 56, credit bureau – how it is used “to weight the risk” is not disclosed.  Further, this information following “to weight” is considered a statement of intent).
As per claim 8, Krishnaswami in view of Thompson teaches the method of claim 4 as described above.
Krishnaswami further teaches the method wherein the risk factors and the reward factors are given a numerical score (paragraph 54, numerical value – Given a numerical score allows for any possible scheme including all zeroes, random, binary, etc.).
As per claim 10, Krishnaswami teaches the method of claim 9 as described above.
Krishnaswami in view of Thompson further teaches the method as described above in claim 4.
Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswami et al., U.S. Pre-Grant Publication 2008/ 0120133 in view of Walzak, U.S. Pre-Grant Publication 2014/ 0289098.
As per claims 11 – 14, Krishnaswami teaches the method of claim 9 as described above.
Krishnaswami further teaches the method comprising an algorithm engine for executing the risk analysis (paragraph 50)
Krishnaswami does not explicitly teach however, Walzak further teaches the method wherein the engine includes if-then logic (paragraphs 21, 30, 34) that
The remainder of this limitation is not positively stating as occurring.  The words represent the intended usage of the if-then logic. It should be noted that the 
If positively quoted, the Examiner notes that 

“allow for…” does not state what event is occurring but only discusses a potential result
“evaluates” what is being evaluated and using what rules?
“if appropriate” does not provide a standard for appropriateness
Claim 11 –
guides the automatic gathering of specific structured information from third party sources, stores that data, evaluates those combinations of data base of specific if then logic to guide the work flow and allow for automated document creation and work queuing to allow for the lien purchase transaction to occur and be perfected if appropriate or to be rejected and recommended for other steps as appropriate
Claim 12 – 
guides the automatic gathering of specific structured information from third party sources, stores that data, evaluates those combinations of database of specific if then logic to guide the work flow and allow for automated document creation and work queuing to allow for the monitoring of the purchased liens.
Claim 13 –
guides the automatic gathering of specific structured information from third party sources, stores that data, evaluates those combinations of data base of specific if then logic to allow for the update of the risk score of a lien post purchase to allow for the ongoing assessment of the present time risk assessment of a debt item and debt portfolio to be known.
Claim 14 – 
guides the automatic gathering of specific structured information from third party sources, stores that data, evaluates those combinations of data base of specific if then logic to guide the work flow and allow for automated document creation and work queuing to allow for the collection of payment of the lien and the appropriate filings and documentation processing to occur to complete lien payment transaction appropriately.
From the Specification:
[paragraph 10] The method can include an algorithm engine for executing the risk analysis, wherein the engine includes if-then logic that guides the automatic gathering of specific structured information from third party sources, stores that data, evaluates those combinations of data base of specific if then logic to guide the work flow and allow for automated document creation and work queuing to allow for the lien purchase transaction to occur and be perfected if appropriate or to be rejected and recommended for other steps as appropriate.
[0039] In another embodiment, once the claim has been purchased, the appropriate workflow can be guided intelligently by claim update information that is gathered during the claim monitoring phase of the case. This is essentially done through if/then logic. When the claim is resolved the appropriate workflow to resolve the can be guided by data gathered regarding settlement of the underlying personal injury claim.

It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Krishnaswami.  One of ordinary skill in the art at the time of the invention would have added these features into Krishnaswami with the motivation to assess a particular loan's financial risk (Walzak, Abstract).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswami et al., U.S. Pre-Grant Publication 2008/ 0120133 in view of Besman et al, U.S. Pre-Grant Publication 2016 / 0171619.
As per claim 15 and 16, Krishnaswami teaches the method of claim 1 as described above.
Krishnaswami does not explicitly teach however, Kodama further teaches the method comprising 
It is not clear from the Specification who or what the third party is.  It is not clear what is meant by a low/high level of financial risk. The Examiner believes that the low/high level is subjective. 
In addition, the claim only requires sending a score. The claims do not require processing of the sent score. The claims also state two conditions when 
Figure 8, Account Summary and paragraph 60 an underwriter or other party may access the summary screen of the account score application to review the account score matrix output
Claim 15 –
transmitting the score to a third party different from provider if said score reflects a low level of financial risk
Claim 16 –
transmitting the score to a third party different from provider if said score reflects a high level of financial risk.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Krishnaswami.  One of ordinary skill in the art at the time of the invention would have added these features into Krishnaswami with the motivation to update a dashboard graphical user interface display. (Besman, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626